Citation Nr: 1515503	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-27 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to May 21, 2013, for a psychiatric disability, to include on the basis of individual unemployability.    


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967.   

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.  In June and December 2013 rating decisions, the Atlanta RO awarded a 70 percent rating for the psychiatric disability and a total disability rating based on individual unemployability (TDIU), each effective May 13, 2013.  The Veteran has indicated that he is satisfied with the 70 percent rating and TDIU effective May 13, 2013.  He still seeks an increased rating for the psychiatric disability, to include on the basis of unemployability, prior to that date.  See May 2014 attorney statement.  Thus, the issue has been characterized accordingly.  

A videoconference hearing was held before the undersigned in January 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran contends that a TDIU based on his service-connected psychiatric disability should be granted from at least July 8, 2009.  The Board has jurisdiction over the Veteran's TDIU claim because it is based on the disability at issue in this appeal.  See VAOGCPREC 6-96.  However, the Veteran has not been provided a supplemental statement of the case addressing the TDIU component of his claim.  This should be done before the Board decides the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO or the AMC should issue a supplemental statement of the case addressing the issue of entitlement to a TDIU based on the service-connected psychiatric disability during the period of the claim prior to May 21, 2013.  The Veteran and his representative should be provided the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




